Citation Nr: 0315101	
Decision Date: 07/08/03    Archive Date: 07/17/03	

DOCKET NO.  01-01 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
discoid lupus erythematosus of the scalp, face and upper 
chest, with marked scarring and disfiguring laceration scar 
of the left facial area, and with recurrent oral lesions.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had verified active service from January to 
December 1975.  The record indicates that he also had 2 years 
and 13 days of additional prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision of August 2000 which 
denied the veteran an increased evaluation for lupus 
erythematosus.  Although the veteran initially requested a 
Travel Board hearing, he later amended that request to an RO 
hearing, but he failed to appear for the hearing scheduled in 
September 2001, and there is no evidence that notice of this 
hearing was returned by Postal authorities as undeliverable.  
There is no new request for a hearing.

REMAND

In November 2002, the Board sent a letter to the veteran 
informing him of certain provisions of the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA).  See Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) and implementing 
regulations, now codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The Board sent the VCAA letter to 
the veteran under the provisions of 38 C.F.R. 
§ 19.9(a)(2)(ii).  This regulatory provision, however, was 
subsequently invalidated by the United States Court of 
Appeals for the Federal Circuit.  See Disabled American 
Veterans, et. al., v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  In view of the Federal Circuit's 
holding, it now appears that the proper course of action is 
to remand the matter to the RO.

The Board also finds that there was an inadequate VA 
examination of the veteran's lupus erythematosus for the 
Board to provide an adequate appellate review.  There has not 
been significant detailed examination of the veteran's skin 
disease with color photographs for some years and a current 
thorough examination is necessary to address the veteran's 
contention that his skin disease has worsened over time.  
Accordingly, the case is REMANDED for the following action:  

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 
2002), and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  The RO should also 
advise the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  As the veteran has most recently 
claimed that his skin disease now affects 
areas of his mouth and gums, and the RO 
has apparently included this within the 
service-connected evaluation as indicated 
in the August 2000 rating decision on 
appeal, the RO should request the veteran 
to identify all private and VA dental 
treatment he has received since December 
2000 and take action to collect all 
records so identified for inclusion for 
consideration in the claims folder.  

3.  Thereafter, the RO should schedule 
the veteran for a VA dermatological 
examination of his lupus erythematosus 
which should include good quality color 
photographs of all areas affected.  The 
veteran's claims folder should be 
provided to the examiner for review and 
the VA dermatologist should indicate in 
his examination report that the claims 
folder was provided and reviewed by him.  
The VA dermatologist should comment on 
any historical progress of the veteran's 
lupus erythematosus over time.  The 
physician should indicate whether and to 
what extent, if any, the veteran's lupus 
erythematosus results in tissue loss 
and/or cicatrization and/or marked 
discoloration, color contrast or the 
like.  A complete explanation of reasons 
and bases for any opinions must be 
provided.  

4.  The veteran should also be referred 
for a VA dental examination.  The 
veteran's claims folder, including any 
recent records of dental treatment, 
should be forwarded to the VA dentist for 
review in conjunction with the 
examination, and the examination report 
must state that the claims folder was 
provided and reviewed in conjunction with 
the examination.  The dentist should 
examine the veteran for the purposes of 
describing any degree of disability of 
the veteran's teeth and gums directly 
attributable to lupus erythematosus.  The 
dentist should perform any X-ray studies 
or other diagnostic testing necessary for 
a complete and thorough examination.  To 
the extent possible, the dentist should 
indicate the extent to which any 
disability identified is attributable to 
any other factors besides the veteran's 
skin disease, including proper dental 
hygiene or other contributing factors.  A 
complete explanation of reasons and bases 
for any opinions must be provided.

5.  After completion of the above 
development, the RO should again address 
the issue presented for appeal which 
should include evaluation of the 
veterans' lupus erythematosus and of the 
veteran's request for a separate 
evaluation for a dental disability.  If 
the decision is not satisfactory to the 
veteran, he and his representative should 
be provided with a statement of the case 
which discusses the development conducted 
pursuant to this remand, all applicable 
laws and regulations, and compliance with 
the duties to assist and notify in VCAA.  
After providing them with an opportunity 
to respond, the case should be returned 
to the Board after compliance with all 
appellate procedures.  The veteran need 
do nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


